                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ROBERT MERCOGLAN,

               Plaintiff,

v.                                                Case No.: 2:18-cv-209-FtM-38MRM

CHARLOTTE COUNTY BOARD OF
COUNTY COMMISSIONERS,

             Defendant.
                                         /

                                         ORDER

      On June 20, 2019, the Court held a status conference at which counsel for all

parties attended. Discussions were had on the parties submitting supplemental briefing

on Plaintiff Robert Mercoglan’s Motion to Reopen Case (Doc. 53). The Court orally

granted the supplemental briefing to allow the parties to argue why this Court has

jurisdiction to adjudicate their settlement dispute. This Order memorializes that decision.

      Accordingly, it is now ORDERED:

      (1) Plaintiff Robert Mercoglan may file a supplemental brief consistent with this

          Order on or before June 28, 2019.

      (2) Defendant Charlotte County Board of County Commissioners may file a

          response to Mercoglan’s supplemental brief on or before July 5, 2019.

      DONE and ORDERED in Fort Myers, Florida this 20th day of June 2019.




Copies: All Parties of Record
